Hines, J.,
dissenting. I dissent from so much, of the opinion, of the majority of the court in this case as affirms the judgment of the court below awarding the possession of the child, J. W. McCallum Jr., to the father. This child was only 19 months old at the date it was taken from the mother and given to the father. I think the trial judge abused his discretion in taking a child of such tender age from the mother, who was not shown to be in any way unfit to care for and nurture it. I think the best interest of any child of such age will be subserved by giving the same to its mother, certainly until it should reach a more mature age. “Unless there are very controlling reasons to the contrary in a particular case, the mother is the proper custodian of infants of the age of those now-in controversy.” Payne v. Payne, 39 Ga. 174, 177.